Case 19-12205 Doc 257 Filed 12/10/20 Entered 12/10/20 16:52:32 Main Document Page 1 of 7




                           UNITED STATES BANKRUPTCY COURT
                            EASTERN DISTRICT OF LOUISIANA

                                               §
   IN RE:                                      §       CASE NO: 19-12205
                                               §
   ACADIAN CYPRESS &                           §       CHAPTER 11
   HARDWOODS, INC.                             §
                                               §       SECTION A
   DEBTOR.                                     §


             FINDINGS OF FACT AND CONCLUSIONS OF LAW REGARDING
                  CONFIRMATION OF THE AMENDED CHAPTER 11
              PLAN OF REORGANIZATION AS IMMATERIALLY MODIFIED

          On November 30, 2020, this Court held a hearing (the “Confirmation Hearing”) to

   consider the Chapter 11 Plan of Reorganization of the Debtor filed June 30, 2020 (the “June

   Plan”), [ECF Doc. 183], filed by Acadian Cypress & Hardwoods, Inc., as debtor and debtor-in-

   possession (the “Debtor”), the Amended Chapter Plan of Reorganization of the Debtor filed

   August 26, 2020 (the “August Plan”), [ECF Doc. 216], as immaterially modified by the Amended

   Chapter 11 Plan of Reorganization of the Debtor filed November 11, 2020 (the “November

   Plan”), [ECF Doc. 242] (the November Plan, the August Plan, together with the June Plan,

   collectively, the “Plan”). 1 The following objections to the Plan were filed: (1) Objection of

   Internal Revenue Service, [ECF Doc. 222]; (2) Objection of Home Bank, N.A., [ECF Doc. 232];

   (3) Objection of the U.S. Trustee, [ECF Doc. 236]; (4) Objection of Hill Country Hardwoods,

   Inc., [ECF Doc. 248]; and (5) Objection of the Small Business Administration, [ECF Doc. 249].

   Considering the Plan and the immaterial modifications to the Plan discussed at the Confirmation

   Hearing, the law, proffers, evidence, statements of counsel, the record, and the fact that all


   1
          This Court granted the Debtor’s Motion for Entry of an Order Approving Immaterial
   Modifications (“Motion To Modify”), filed November 12, 2020, [ECF Doc. 243], on November
   19, 2020, [ECF Doc. 244].
                                                1
Case 19-12205 Doc 257 Filed 12/10/20 Entered 12/10/20 16:52:32 Main Document Page 2 of 7




   objections were withdrawn, resolved, or overruled, the Court announced during the Confirmation

   Hearing that it would confirm the Plan.

            THE COURT MAKES THE FOLLOWING FINDINGS OF FACT AND

   CONCLUSIONS OF LAW: 2

       A.          Filing Date. As evidenced by the Certificate of Service filed October 15, 2020

   [ECF Doc. 233], all appropriate pleadings, notices, and ballots were transmitted and served as

   required by the Order Fixing Time for Filing Acceptances or Rejections to the Amended Chapter

   11 Plan of Reorganization, and Setting Virtual Evidentiary Hearing on Confirmation and Motion

   to Dismiss or Convert filed September 29, 2020, [ECF Doc. 231], and Bankruptcy Rule 3017(d).

       B.          Jurisdiction; Venue. The Court has jurisdiction over this chapter 11 case, the

   parties, and the Debtor’s property pursuant to 28 U.S.C. § 1334. Confirmation of a plan of

   reorganization is a core proceeding under to 28 U.S.C. § 157(b)(2)(L). Venue is proper under 28

   U.S.C. §§ 1408 and 1409. This Court has authority to issue the Confirmation Order as a final

   order.

       C.          Notice. Adequate notice of the Confirmation Hearing was given to all parties

   entitled to receive such notice in accordance with Bankruptcy Rules 2002, 3018, 3019, 6006,

   9007, and 9014 and the Bankruptcy Code, and no other or further notice of the Confirmation

   Hearing is necessary or required.

       D.          Good Faith.      Based on the record, the Debtor and its respective directors,

   officers, employees, managers, members, attorneys, affiliates, agents, and professionals have



   2       These findings of fact and conclusions of law constitute the Court’s findings of fact and
   conclusions of law pursuant to Federal Rule of Bankruptcy Procedure 7052. To the extent that any of the
   following findings of fact are determined to be conclusions of law, they are adopted and shall be
   construed and deemed conclusions of law. To the extent any of the following conclusions of law are
   determined to be findings of fact, they are adopted and shall be construed and deemed as findings of fact.
                                                       2
Case 19-12205 Doc 257 Filed 12/10/20 Entered 12/10/20 16:52:32 Main Document Page 3 of 7




   acted in “good faith” within the meaning of Bankruptcy Code § 1125(e) and in compliance with

   the applicable provisions of the Bankruptcy Code, the Bankruptcy Rules, and the orders entered

   in this case. Votes for acceptance or rejection of the Plan were solicited in good faith and in

   compliance with Bankruptcy Code §§ 1125 and 1126, Bankruptcy Rules 3017 and 3018, all

   orders entered in this case, and the Bankruptcy Code and all other applicable rules, laws, and

   regulations.

      E.          Plan Compliance with the Bankruptcy Code (11 U.S.C. § 1129(a)). The Plan

   complies with § 1129 of the Bankruptcy Code, and the Debtor has proven the requirements of

   confirmation by a preponderance of the evidence:

           1.     Plan Compliance with the Bankruptcy Code (11 U.S.C. §§ 1129(a)(1) and (2)).

                  The Plan complies with the applicable provisions of the Bankruptcy Code under

                  § 1129(a)(1), and the Debtor as a proponent of the Plan has complied with the

                  applicable provisions of the Bankruptcy Code pursuant to § 1129(a)(2):

                  a.     The Plan complies with the classification requirements under § 1122, and

                  b.     In compliance with § 1123(a)(1) of the Bankruptcy Code, the Plan

                         designates classes of claims and interests (other than claims of a kind

                         specified in Bankruptcy Code §§ 507(a)(1), 507(a)(2) or 507(a)(7)). The

                         Plan further complies with the requirement of § 1123(a)(2) of the

                         Bankruptcy Code that a plan “specify any class of claims or interests that

                         is not impaired under the Plan” by specifying that class 1 is unimpaired

                         under the Plan and is conclusively presumed to accept the Plan. Similarly,

                         the Plan complies with § 1123(a)(3) of the Bankruptcy Code, which

                         requires that a plan “specify the treatment of any class of claims or

                                                  3
Case 19-12205 Doc 257 Filed 12/10/20 Entered 12/10/20 16:52:32 Main Document Page 4 of 7




                       interests that is impaired under the plan,” by specifying that Class 1 is

                       unimpaired under the Plan, while all other classes, excluding those

                       intentionally left blank, are impaired by the Plan. The Plan complies with

                       § 1123(a)(4) which requires that a plan provide the same treatment for

                       each claim or interest within a particular class unless any claim or interest

                       holder agrees to receive less favorable treatment than other class members.

                       Under the Plan, the treatment of each claim or interest in the Debtor, in

                       each respective class, is the same as the treatment of each other claim or

                       interest in such class.

          2.    Plan Proposed in Good Faith (11 U.S.C. § 1129(a)(3)).

                The Plan has been proposed in good faith and not by any means forbidden by law.

          3.    Payment for Services or Cost and Expenses (11 U.S.C. § 1129(a)(4)).

                All payments made or to be made by the Debtor, or by a person issuing securities

                or acquiring property under the Plan, for services or for costs and expenses in or

                in connection with the case, or in connection with the Plan and incident to the

                case, has been approved by, or is subject to approval of, the Court as reasonable

                under § 1129(a)(4).

          4.    Directors, Officers, and Insiders (11 U.S.C. § 1129(a)(5)).

                The Debtor has complied with § 1129(a)(5) in that the appointment of Wayne

                Cangelosi and Frank Vallot is consistent with the best interests of creditors, equity

                security holders, and with public policy. The Debtor has disclosed the

                compensation to be paid to Wayne Cangelosi and Frank Vallot.



                                                  4
Case 19-12205 Doc 257 Filed 12/10/20 Entered 12/10/20 16:52:32 Main Document Page 5 of 7




          5.    No Rate Changes (11 U.S.C. § 1129(a)(6)).

                The Plan does not provide for any such rate changes contemplated by

                § 1129(a)(6); therefore, this requirement is met.

          6.    Best Interest of Creditors (11 U.S.C. § 1129(a)(7)).

                Section 1129(a)(7) of the Bankruptcy Code is commonly known as the “best

                interests” test, and requires the Court to find that each creditor or equity security

                holder that has not accepted or deemed to have accepted the Plan will receive or

                retain value under the Plan that is not less than the amount such holder would

                receive if the Debtor was liquidated. Based upon the testimony of Frank Vallot at

                the Confirmation Hearing and the pleadings, and documents filed in support of

                the Debtor’s Plan, each holder of a claim or interest will receive a value at least

                equal to the value that such party would receive if the Debtor was liquidated.

          7.    Acceptance by Certain Classes (11 U.S.C. § 1129(a)(8)).

                Pursuant to § 1129(a)(8), Classes 3, 4 5, and 6 are impaired and have accepted the

                Plan based upon the Tabulation of Ballots filed with this Court on November 9,

                2020, [ECF Doc. 241].

          8.    Treatment of Administrative Expense Claims and Priority Tax Claims (11 U.S.C.

                § 1129(a)(9)).

                The treatment of claims specified in § 1129(a)(9) of the Bankruptcy Code are in

                compliance with that section of the Bankruptcy Code.




                                                  5
Case 19-12205 Doc 257 Filed 12/10/20 Entered 12/10/20 16:52:32 Main Document Page 6 of 7




          9.    Acceptance by Impaired Classes (11 U.S.C. § 1129(a)(10)).

                All classes of impaired creditors have accepted the Plan and, thus, § 1129(a)(10)

                is satisfied. See Tabulation of Ballots, [ECF Doc. 241].

          10.   Feasibility (11 U.S.C. § 1129(a)(11)).

                Based upon the testimony of Frank Vallot and the pro-forma presented in support

                of Plan Confirmation (Exhibit A at the Confirmation Hearing), the Plan satisfies

                the requirements of § 1129(a)(11), in that it is not likely to be followed by

                liquidation, or the need for further financial reorganization of the Debtor or any

                successor to the Debtor under the Plan, unless proposed by the Plan.

          11.   Payment of Fees (11 U.S.C. § 1129(a)(12)).

                All fees due under § 1930 of title 28 have been paid or the Plan provides for

                payment of such fees in accordance with § 1129(a)(12).

          12.   Continuation of Retiree Benefits (11 U.S.C. § 1129(a)(13)).

                The Plan provides that the Reorganized Debtor shall continue to pay all retiree

                benefits of the Debtor (within meaning of § 1114 of the Bankruptcy Code), if any,

                at the level established in accordance with § 1114 of the Bankruptcy Code, at any

                time prior to the Confirmation Date, for the duration of the period for which

                Debtor had obligated itself to provide such benefits in compliance with

                § 1129(a)(13). Based upon the testimony of Frank Vallot, the Debtor has no plan

                that constitutes a “retiree benefit plan.”




                                                   6
Case 19-12205 Doc 257 Filed 12/10/20 Entered 12/10/20 16:52:32 Main Document Page 7 of 7




             13.   Sections 1129(a)(14)-(16) are not applicable to the Debtor.

                   The Debtor is not required by a judicial or administrative order, or by statute, to

                   pay a domestic support obligation. Accordingly, § 1129(a)(14) is inapplicable.

                   The Debtor is not an individual. Accordingly, § 1129(a)(15) is inapplicable. The

                   Debtor is a moneyed, business, or a commercial limited liability company.

                   Accordingly, § 1129(a)(16) is inapplicable.

        F.         Modifications of the Plan. The modifications to the Plan, as outlined in the

   Motion To Modify, discussed during the Confirmation Hearing and reflected in the November

   Plan and the Motion To Modify filed by the Debtor and approved by this Court, [ECF Doc.

   244], are immaterial modifications to the Plan, and do not adversely affect any creditor or

   interest holder who has voted to accept the Plan.

   G.              Confirmation Order. The Confirmation Order will be separately issued and

   entered on the docket in this case.

             New Orleans, Louisiana, December 10, 2020.




                                                 __________________________________________
                                                          MEREDITH S. GRABILL
                                                   UNITED STATES BANKRUPTCY JUDGE




                                                    7
